Citation Nr: 0115289	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  01-01 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased original disability rating for 
bilateral flat feet, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to July 
1976. 

This case comes before the Board of Veterans' Appeals (Board) 
by means of a May 2000 rating decision rendered by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's bilateral flat feet disability is currently 
manifested by manifested by symptomatology that includes 
subjective complaints of pain, weakness and swelling; 
objective findings of tenderness on examination; 
recommendations for the use of inserts.  

3.  The evidence does not show extreme tenderness of plantar 
surfaces of the feet, or marked inward displacement and 
severe spasm of the tendo achillis on manipulation.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, and no more, 
for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Code 5276 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for bilateral flat feet was initially 
established by means of a May 2000 rating decision.  The RO 
assigned a 10 percent disability rating effective August 20, 
1999, the date of claim on appeal.  The veteran perfected a 
timely appeal of this disability rating contending that his 
bilateral flat feet are more severe than presently 
evaluation.  The VA has a duty to assist the veteran in 
developing facts which are pertinent to his claims.  See 
generally Veterans Claims Assistance Act of 2000, Pub.  L. 
No. 106-475, 114 Stat. 2096 (VCAA 2000).

In the present case, the Board finds that all relevant 
evidence necessary for an equitable resolution of the issue 
on appeal has been identified and obtained.  The Board also 
finds that the veteran has been properly notified on multiple 
occasions of the evidence necessary to complete his 
application for a claim for an increased rating for his 
bilateral flat feet.  The evidence of record includes the 
veteran's service medical records, records of treatment 
following service, reports of VA rating examinations, and 
personal statements made by the veteran in support of his 
claim.  In addition, the RO has sent numerous letters to the 
veteran advising him of the type of evidence required to 
complete his claim for an increased rating, and the veteran 
has responded by identifying all health care providers who 
have rendered treatment pertaining to his service-connected 
disability.  The veteran declined the opportunity to present 
testimony at a personal hearing.  The Board is unaware of any 
additional evidence which is available in connection with 
this appeal.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  See 
generally VCAA 2000; McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2000) 
(Schedule).  Acquired flatfoot is evaluated pursuant to the 
criteria found in Diagnostic Code 5276 of the Schedule.  38 
C.F.R. § 4.71a (2000).  Under those criteria, a 
noncompensable rating is warranted where the symptoms are 
mild and relieved by built-up shoe or arch support.  A rating 
of 10 percent is warranted where the evidence shows a 
unilateral or bilateral condition which is moderate, 
resulting in weight-bearing over or medial to the great toe, 
inward bowing of the tendo achillis, and pain on manipulation 
and use of the feet.  A rating of 30 percent is warranted 
where the evidence shows a severe bilateral condition with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities.  38 
C.F.R. § 4.71a (2000).

The terms "mild," "moderate," "moderately severe," and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2000).  It should also be noted 
that use of terminology such as "mild" or "moderate" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).

Service medical records show that the veteran was diagnosed 
with bilateral flat feet in March 1976 at which time his 
condition became symptomatic.  As the veteran was 
unresponsive to conservative treatment and was limited in his 
activities, a Medical Review Board determined that he was to 
be discharged due to his bilateral flat feet.

In September 1999, the veteran sought treatment at a VA 
medical facility with complaints of bilateral foot pain.  He 
was then working as a truck driver.  His pain was located on 
the proximal dorsum of the feet, heels, and soles.  He self 
medicated with Advil and received massages from his wife.  
Examination of his feet revealed that he had flat feet with 
no tenderness or smelling and no open lesions.  Analgesic 
balm and Motrin were prescribed.  A September 1999 VA x-ray 
report indicates that the veteran had a small bone spur at 
the posterior aspect of both os calcis.  Otherwise, the 
examination was normal.  A subsequent September 1999 VA 
outpatient treatment record indicates that the veteran was 
advised to take Tylenol as Motrin may elevate his blood 
pressure.  

An October 1999 VA joint examination report indicates that 
the veteran worked at several different jobs following his 
separation from active duty.  These jobs included driving a 
truck and working in a stock room.  He complained of pain in 
both ankles mainly on prolonged standing or walking.  While 
he reported that he had seen several doctors over the years 
for his feet and would usually get some pain medication for 
discomfort, he never received any formal treatment for his 
feet or ankles.  The veteran arrived at the examination 
wearing high top shoes.  The examiner noted that the veteran 
did not have any limp in his gait while walking.  The report 
states that examination of the feet "reveal[ed] obviously 
flat feet bilaterally."  There was no evidence of spasticity 
in his feet.  Range of motion of the ankles was as follows:  
dorsiflexion to 90 degrees and plantar flexion to 45 degrees.  
The examiner noted that there were calluses on the veteran's 
big toes, medial aspect interphalangeal joint.  Additionally, 
some diffuse tenderness over the feet on palpation was noted.  
X-ray findings of the veteran's ankles and feet revealed no 
gross abnormalities except for "the obvious flat feet."  
Diagnosis of bilateral flat feet was rendered.  The examiner 
noted that the veteran's present complaints were directly 
related to his flat feet condition and should be treated with 
shoe inserts to provide some support.  According to the 
examination report, activities involving prolonged standing 
or walking would increase his subjective complaints.  

A May 2000 VA outpatient treatment record indicates that the 
veteran reported low back pain after taking a misstep while 
working as a stocker.  

In June 2000, the veteran sought treatment at a VA urgent 
care facility with complaints of chronic foot pain that 
worsens after working all day on his feet, heels, and lateral 
aspect of his toes.  Examination revealed pain on flexion at 
the metatarsal level.  

An August 2000 treatment record indicates that the veteran's 
pain in his ankles and feet had not improved and was still 
about the same as before.  The plan was to stop Motrin and 
start with Celebrex.  The examination report indicates that, 
if this change did not work, the veteran was going to need 
vocational rehabilitation for his condition as he would have 
to give up his full time job due to being on his feet during 
his shift.

After a review of the evidence, the Board finds that the 
criteria for an evaluation of 30 percent have been met.  The 
Board initially notes that the report of the October 1999 
Joint examination shows that the veteran had calluses on both 
of his big toes. The examiner indicated that the veteran 
needed the use of inserts to provide support.  While the 
veteran has complained of foot pain, the Board notes that 
objective examination of his feet was negative for any 
swelling during his September 1999 outpatient treatment.  
However, foot tenderness was noted on the October 1999 VA 
examination report as well as his June 2000 VA outpatient 
treatment.  The most recent medical evidence contained in the 
veteran's VA outpatient treatment records shows that the 
veteran was having difficulty at work due to his flat feet 
and that if no improvement was made, vocational 
rehabilitation would be considered. While the evidence shows 
accentuation of pain on manipulation and use and 
characteristic callosities, radiographic evidence does not 
show marked deformity such as pronation, abduction, etc.  On 
the contrary, the September 1999 radiographic report shows 
that other than a "small bone spur at the posterior aspect 
of both os calcis," x-rays of the veteran's feet were 
negative.  Based on the foregoing, the Board finds that the 
criteria for a 30 percent evaluation under Diagnostic Code 
5276 have been met.  

The Board has also considered whether an evaluation in excess 
of 30 percent is warranted on the basis of functional loss 
due to pain.  In this regard, the veteran's assessments 
include (otherwise unspecified) chronic pain, and VA 
physicians have recommended the use of inserts.  However, the 
veteran's subjective complaints of pain have already been 
contemplated in the criteria of Diagnostic Code 5276.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995); 38 C.F.R. §§ 4.40, 4.45.  
Accordingly, the Board concludes that the veteran is most 
appropriately evaluated at the 30 percent rate under 
Diagnostic Code 5276. 

A rating in excess of 30 percent is not warranted.  Under 
Diagnostic Code 5276, a disability rating of 50 percent is 
contemplated in cases of acquired flatfoot that is 
"pronounced," i.e., manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, or marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, that is not improved by orthopedic shoes or 
appliances.  In this case, the most recent VA examination 
report, dated in October 1999, showed that the veteran had a 
diffuse tenderness over his feet on palpation.  Similarly, VA 
outpatient treatment records show complaints of heel and foot 
tenderness.  However, marked pronation, extreme tenderness, 
marked inward displacement and severe spasm are not shown.  
The Board further notes that VA outpatient treatment reports 
dated after the October 1999 VA examination do not contain 
findings supportive of a 50 percent rating under Diagnostic 
Code 5276 in that marked pronation, extreme tenderness, 
marked inward displacement and severe spasm are not shown.  
Accordingly, the Board finds that a 50 percent rating under 
Diagnostic Code 5276 is not warranted.  

In reaching this decision, the Board has considered other 
provisions applicable to the veteran's bilateral foot 
condition.  According to Diagnostic Code 5278, a 50 percent 
evaluation is warranted for claw foot (pes cavus), acquired, 
marked contraction of plantar fascia with dropped forefoot, 
all toes hammer toes, very painful callosities, marked varus 
deformity, bilateral.   However, in this case, the veteran's 
service-connected condition is primarily manifested by pain, 
without X-ray evidence of any appreciable deformity other 
than bilateral small bone spurs at the posterior aspect of 
both os calcis.  There is no clinical evidence of marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes.  There has been no demonstration of claw foot, 
and the Board finds that the overall disability picture is 
not consistent with a 50 percent evaluation under Diagnostic 
Code 5278.


ORDER

A 30 percent rating for bilateral flat feet is granted, 
subject to provisions governing the payment of monetary 
benefits.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

 

